Citation Nr: 0202717	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  96-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty for training from May 1975 to 
September 1975, and active duty service from February 1977 to 
January 1980, and from July 1980 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for a sinus condition.  
The veteran appealed, and in July 1999, the Board remanded 
the claim for additional development.  In September 2001, the 
RO affirmed its denial.    


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran has a sinus condition as a result of his service.  


CONCLUSION OF LAW

A sinus condition was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).   


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's April 1996 decision that the evidence did not show that 
the criteria had been met for service connection for a sinus 
condition.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC), 
and the supplemental statements of the case (SSOC's), 
informed the veteran of the relevant criteria.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC's sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The veteran has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO also requested and obtained VA 
medical records, and has obtained the veteran's service 
medical records from the National Personnel Records Center.  
In this regard, in July 1999, the Board remanded the claim, 
noting that the veteran claimed that he had been treated for 
a sinus condition at the Frankfurt Army Hospital sometime 
between late 1978 and September 1979.  The Board further 
noted that the veteran had an unverified (at that time) 
period of service from July 1980 to August 1981.  The Board 
requested the RO to attempt to verify the claimed service, 
and to obtain any available records showing treatment at the 
Frankfurt Army Hospital.  In September 1999, the RO sent a 
request for the information specified by the Board to the 
NPRC.  In a letter received from the NPRC, dated in March 
2000, the NPRC indicated that the veteran had active duty 
during the time period in question, and that it was "sending 
all available meds on file."  Furthermore, although it does 
not appear that the veteran has been afforded a VA 
examination covering the disability in issue, the Board finds 
that the evidence, discussed infra, which includes, but is 
not limited to, service medical records which do not contain 
any findings or a diagnosis of a sinus condition, and the 
fact that the first post-service medical evidence of a sinus 
condition is dated in 1995 (about 14 years after separation 
from service), warrants the conclusion that a remand for an 
examination and/or an opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159 (c)(4)(B)).  Finally, although the veteran 
has reported that he is receiving benefits from the Social 
Security Administration (SSA), and although these records 
have not been associated with the claims file, there is no 
indication that the SSA's records contain any pertinent 
evidence involving his claim.  The veteran has not identified 
the SSA's records as relevant to his claim, and in two 
separate letters, dated in October 2000, he indicated that he 
was receiving SSA benefits for depression and/or alcoholism.  
Therefore, the Board has determined that securing any SSA 
records would not add pertinent evidence, and the Board's 
duty to assist is not triggered because such a duty is 
"limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran argues that service connection is warranted for a 
sinus condition.  Specifically, he argues that he was treated 
for a sinus condition at the Frankfurt Army Hospital sometime 
between late 1978 and September 1979, and that he has had a 
sinus condition since his separation from service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records include examination 
reports, dated in December 1975, December 1976 and July 1981, 
which show that his sinuses, and nose, were clinically 
evaluated as normal.  In each case, accompanying reports of 
medical history show that the veteran denied sinusitis and 
nose trouble.  A "Dental Patient Health Questionnaire," 
dated in September 1979, shows that the veteran indicated 
that he had, or was now being treated for, a sinus condition.  
He further indicated that he was not currently seeing a 
medical doctor for anything, and that he was not taking any 
medications or drugs.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment reports, dated in 1980, a VA examination 
report, dated in February 1983, a VA examination report, 
dated in June 1991, and VA outpatient treatment reports, 
dated in 1995.  The earliest record of complaints, findings 
or a diagnosis involving a sinus condition is found in a VA 
outpatient treatment reports, dated in January 1995. 

The Board finds that service connection is not warranted for 
a sinus condition.  The only inservice evidence of a sinus 
condition is a September 1979 dental health questionnaire in 
which the veteran self-reported that he had, or was having a 
sinus condition (this form does not specify when these self-
reported symptoms existed).   The remainder of the service 
medical records are silent as to complaints, findings or a 
diagnosis involving a sinus condition.  As previously stated, 
three inservice examination reports show that his sinuses, 
and nose, were clinically evaluated as normal.  In each case, 
accompanying reports of medical history show that the veteran 
denied sinusitis and nose trouble.  The first post-service 
evidence of a sinus condition is dated in 1995.  This is 
approximately 14 years after separation from service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for a sinus condition is not warranted.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has a sinus 
condition as a result of his service.  However, his 
statements are not competent evidence of a diagnosis of 
sinusitis during service or a nexus between a sinus condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a sinus condition must be 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a sinus condition is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

